Denied and Opinion Filed December 31, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01173-CV

                     IN RE MOSSER LAW PLLC, Relator

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-02116-2021

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Myers
      Before the Court are relator’s December 30, 2021 petition for writ of

mandamus and motion for emergency stay.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relator has

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relator’s motion for emergency stay as moot.
                    /Lana Myers//
211173f.p05         LANA MYERS
                    JUSTICE




              –2–